Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 30, 2021.

Status of the Claims
           The instant claim set was filed 05/01/2019. 
	Applicant has amended claims 1-12, 17, 22-27, 29-31, 33, 35, 37-41.
	Claims 13-16, 18-21, 32, 34, 36 are cancelled.
	Claims 1-12, 17, 22-31, 33, 35, 37-41 are pending.
Claims 17, 22-31, 33, 35, 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	Claims 1-12 are under examination.

Election/Restrictions
Applicant’s response filed 11/30/2021 to the Requirement for Restriction/Election mailed 10/01/2021 is acknowledged.
Applicant’s election without traverse of the invention of Group I, drawn to a regulatable human cell line, and a pharmaceutical composition thereof, is acknowledged.
Applicant’s election of the invention of UMPS and Uracil, as the pair of gene and auxotrophic factor respectively, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been 
Applicant’s election of the invention of Lymphocyte, as the cell type, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). As communicated in the Requirement for Restriction/Election, this is not a species election.
Claims 17, 22-31, 33, 35, 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

	
Priority
	This application is a National Stage of International Application No. PCT/GB2017/053283 filed 11/01/2017, claiming priority based on U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	(1) The limitations wherein the auxotrophic factor is Uracil, as recited in claims 4-5, and wherein the gene is UMPS, as recited in claims 6-7, lacks written support in U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Written support is found in International Application No. PCT/GB2017/053283 filed 11/01/2017, published as WO 2018083461 A1.
	(2) The limitation wherein the cell type is haematopoetic stem cell, as recited in claim 8, lacks written support in U.K. Patent Application No. GB1618414.5 filed 11/01/2016. Written support is found in International Application No. PCT/GB2017/053283 filed 11/01/2017, published as WO 2018083461 A1.
Accordingly, claims 4-8 have an effective filing date of 11/01/2017; claims 1-3, 9-12 have an effective filing date of 11/01/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2019; 03/26/2021; and 01/18/2022 have been considered
The information disclosure statement (IDS) filed 05/01/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, NPL citation #7 is defective for providing no publication date. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 
The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “4D-Nucleofector”, which appears in the present specification on page 32. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	Claims 4 and 6 are objected to because of the following informalities:
Claim 4 recites the abbreviation “dTMP” and claim 6 recites the following abbreviations: 

    PNG
    media_image1.png
    854
    675
    media_image1.png
    Greyscale

The recitations are objected for identifying each element using abbreviations without first identifying the each element by its complete name prior to using the abbreviations. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. uridine monophosphate synthetase (UMPS). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are drafted in such a way as to render the subject matter Applicant is attempting to claim generally unclear.
Claim 1 is directed to a human cell line engineered to comprise or encode an “auxotrophic response system”, wherein the expression or activity of a gene has been knocked out or downregulated, thereby “inducing auxotrophy” in the human cell line. The recitation is generally indefinite for the following reasons. It is not clear what is meant by the term “auxotrophic response system”, as recited in the claims. The only structure recited by the claim is that the human cell line comprises a gene that has been knocked out or downregulated, thereby inducing “auxotrophy” in the cell line. It is unclear if the term “auxotrophic response system” merely refers to said gene knock-out or downregulation inducing auxotrophy, or whether some other structure is meant by the term “auxotrophic response system”. Paragraph [000103] of the specification defines the term “auxotrophic response system or element” to mean “a portion of a genome of the regulatable cell lines described herein that is responsive to the presence of an auxotrophic factor”. This definition does not clarify the meaning of the term “auxotrophic response system”, as recited in the claims, 
Claim 2 further recites that auxotrophic response system is “responsive” to the presence of an “auxotrophic factor”. For similar reasons discussed above, the term “auxotrophic factor”, as recited in claims 2 and 11, is not clear. The term “auxotrophy” is commonly understood in the art to refer to an inability of an organism to synthesize a particular organic molecule required for its growth. It is unclear if “auxotrophic factor”, as recited in the claims, merely refers to said molecule that the organism is not capable to synthesize, or whether some other meaning is intended by the term. Paragraph [000102] of the specification defines the term “auxotrophic factor” to mean “a nutrient, an enzyme, a moiety that alters pH, a moiety that alters temperature, or a cellular niche environment in a subject which was not previously present in the subject, that activates the auxotrophic response system or element resulting in the growth of the cell line and/or the expression of one or more therapeutic entities”. This definition does not clarify the meaning of the term “auxotrophic factor”, as recited in the claims, because it is not clear what is meant by an auxotrophic factor that “activates” an “auxotrophic response system or element”, especially considering that the meaning of an “auxotrophic response system” is itself unclear, as discussed above. Moreover, Applicant’s definition in the specification appears to be directed to administration to a “subject”, which is not recited in the claims. Overall, the scope of the claims is not clear because 
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, or even the subject matter Applicant is attempting to claim. Dependent claims 2-12 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 2-5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the auxotrophic response system or element”. There is insufficient antecedent basis for this limitation in the claim. To elaborate further, although claim 1 recites an auxotrophic response system, claim 1 does not recite an auxotrophic response “element”. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 3-5, and 11 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 2-5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the auxotrophic factor is an “altered” pH, an “altered” temperature, and an “altered” concentration of a moiety. The term “altered”, as recited in claim 2, is a relative term 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “normal physiological conditions”, as recited in claim 3, is a relative term which renders the claim indefinite. The term “normal physiological conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description rejection.

	The specification only reduces to practice knock-out of the uridine monophosphate synthetase (UMPS) gene in human T-cells, thereby creating a T-cell line auxotrophic for uracil. See working examples starting on page 32. It is acknowledged that Table 1 (pages 7-8) of the cerevisiae [yeast] genes with a phenotype annotated as ‘Auxotrophy’ downloaded with ‘Chemical’ data from the yeast phenotype ontology database on the Saccharomyces genome database (SGD)”. Essentially, the specification provides no experimental evidence, or even technical reasoning, providing a reasonable expectation of success that knock-out or downregulation of any of the genes listed in Table 1, except for the UMPS gene, would result in an auxotrophic human cell line. The identity of one undisclosed gene whose knock-out or downregulation results in auxotrophy in a human cell line cannot be predicted a priori from another gene whose knock-out or downregulation is known to result in auxotrophy in a human cell line. Rather, discovery of all genes whose knock-out or downregulation results in auxotrophy in a human cell line, or a representative thereof, would necessarily require trial and error experimentation by screening of a vast number of genes in human cells to test whether or not the reduced or eliminated expression or activity of any of the genes results in auxotrophy for any factor. 
	As discussed above, Applicant is not only attempting to claim any human cell line comprising a gene with reduced or eliminated expression or activity causing auxotrophy for an organic molecule or nutrient, but the claims specifically embrace (e.g. claim 2) human cell lines auxotrophic for any “enzyme”, any “non-organic molecule”, any “altered pH”, any “altered temperature”, any “altered concentration of a moiety”, and any “niche environment”. The specification does not disclose, or even contemplate, a single, specific gene whose knock-out or downregulation would generate a human cell line auxotrophic for an enzyme, a non-organic molecule, an altered pH, an altered temperature, an altered concentration of a moiety, or a niche environment.



Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description rejection.
	Claim 10 recites that the cell line comprises an engineered genome encoding a “therapeutic product” that targets at least one selected from the group consisting of “a cytokine, an antigen, and a stem cell”. Paragraph [000121] of the specification defines a “therapeutic product” to mean “a product encoded by the regulatable cell line that treats and/or alleviates symptoms of the disease, disorder, or condition of the subject”. Accordingly, the claim is directed a broad, functionally-defined genus of therapeutic products that target one or more of any cytokine, any antigen, and any stem cell and is capable of treating/alleviating any disease, any disorder, or any condition in a subject. An adequate written description of a therapeutic product that targets any cytokine, any antigen, and/or any stem cell, and is capable of treating/alleviating any disease, any disorder, or any condition in a subject, requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally-defined genus or (2) a disclosure of a representative number of species of the a priori from the structure of another, known member of the functionally-defined genus of therapeutic molecules. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require, the screening and animal testing of a vast number of compounds for their therapeutic and targeting activities by trial and error experimentation. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad, functionally-defined genus of therapeutic products, as recited in claim 10, at the time the application was filed.

Claim Interpretation
As discussed above, the instant claims are drafted in such a way as to render the subject matter Applicant is attempting to claim generally unclear. Indeed, for the reasons discussed above, the claims are in such a state that it would be impractical to apply prior art under 35 U.S.C. 102 and 
Claim 1 is interpreted as being directed to a human cell line comprising an engineered genome, wherein the expression or activity of a gene has been knocked-out or downregulated, thereby causing auxotrophy in the human cell line. The term “auxotrophy” is given its ordinary meaning in the art: an inability of an organism to synthesize a particular organic molecule required for its growth. The term “auxotrophic factor”, as recited in claim 2, is interpreted to refer to the organic compound which the human cell line is auxotrophic for as a result of the knocked-out or downregulated gene expression or activity recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatto et al. (4 Jun 2015) “Flux balance analysis predicts essential genes in clear cell renal cell carcinoma metabolism” Scientific reports, 5(1), 1-18, of record in IDS; as evidenced by Ryan et al. (1994) “HK-2: An immortalized proximal tubule epithelial cell line from normal adult human kidney” Kidney International, Vol. 45, pp. 48-57; and Ong et al. (2013) “Trypanosoma brucei (UMP synthase null mutants) are avirulent in mice, but recover virulence upon prolonged culture in vitro while retaining pyrimidine auxotrophy” Molecular Microbiology, 90(2), 443–455, of record in IDS.
Gatto produces in vitro an immortalized, non-tumorigenic human kidney epithelial cell line (HK-2), wherein the expression and activity of the uridine monophosphate synthetase (UMPS) gene has been knocked-out. See page 7, last full paragraph; see Figure 5C on page 9. Gatto further simulates in silico the knockout of the UMPS gene in 83 normal cell types. See page 7, fourth paragraph; see Figure 5A on page 9.
The HK-2 cell line comprises an engineered genome, as evidenced by Ryan. See Abstract; see last paragraph on page 50.
The specification of the instant application (e.g. paragraph [00029]) discloses that auxotrophy for uracil is a result that naturally flows from the knock-out or downregulation of expression or activity of the UMPS gene. Gatto discloses that knock-out of expression of the UMPS gene in human cells impairs uridine-5′-triphosphate (UTP) de novo synthesis (Figure 5A) and its expression is essential in vitro (Figure 5C). In addition, prior to the effective filing date of the instantly claimed invention, Ong discloses that knockout of the UMPS gene results in auxotrophy for uracil in Trypanosoma brucei (see Abstract). Accordingly, that knock-out or downregulation of expression or activity of the UMPS gene results in auxotrophy for uracil was an expected result prior to the effective filing date of the instantly claimed invention, and one of ordinary skill in the art would have understood that the human cell line disclosed by Gatto is auxotrophic for uracil.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (4 Jun 2015) “Flux balance analysis predicts essential genes in clear cell renal cell carcinoma metabolism” Scientific reports, 5(1), 1-18, of record in IDS; Ryan et al. (1994) “HK-2: An immortalized proximal tubule epithelial cell line from normal adult human kidney” Kidney International, Vol. 45, pp. 48-57; and Ong et al. (2013) “Trypanosoma brucei (UMP synthase null mutants) are avirulent in mice, but recover virulence upon prolonged culture in vitro while retaining pyrimidine auxotrophy” Molecular Microbiology, 90(2), 443–455, of record in IDS, as applied to claims 1-7, and 11 above; and in view of Argen et al. (2014) “Identification of anticancer drugs for hepatocellular carcinoma through personalized genome-scale metabolic modeling” Mol Syst Biol 10: 721, 13 pages; and Butch et al. (1993) “Cytokine Expression by Germinal Center Cells” J Immunol 150:39-47.
As discussed above, Gatto simulates in silico the knockout of the UMPS gene in 83 normal cell types. See page 7, fourth paragraph; see Figure 5A on page 9. As indicated by Gatto, the identity of the 83 normal cell types was provided in the prior disclosure of “Argen” (Cite No. 33 of Gatto). One of the 83 normal cell types was germinal center cells of the lymph node (“lymph node - germinal center cells”). See first full paragraph on page 6 of Argen; see Supplementary Dataset 9 of Argen, which has been provided in Examiner’s submission of the Argen disclosure. In summary, Gatto simulates in silico the knockout of the UMPS gene in germinal center cells of the lymph node, and therefore one of ordinary skill in the art would have understood that Gatto discloses the prima facie obvious over the Gatto disclosure and cited prior art. In addition, one of ordinary skill in the art would have been motivated to knock-out and downregulate the expression and activity of the UMPS gene in a lymphocyte and a T cell in order to actualize and/or validate in vitro the simulation which Gatto performs in silico. It is further noted that Gatto discloses that knock-out of expression of the UMPS gene in all 83 normal cell types impairs uridine-5′-triphosphate (UTP) de novo synthesis (Figure 5A).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (4 Jun 2015) “Flux balance analysis predicts essential genes in clear cell renal cell carcinoma metabolism” Scientific reports, 5(1), 1-18, of record in IDS; Ryan et al. (1994) “HK-2: An immortalized proximal tubule epithelial cell line from normal adult human kidney” Kidney International, Vol. 45, pp. 48-57; and Ong et al. (2013) “Trypanosoma brucei (UMP synthase null mutants) are avirulent in mice, but recover virulence upon prolonged culture in vitro while retaining pyrimidine auxotrophy” Molecular Microbiology, 90(2), 443–455, of record in IDS, as applied to claims 1-7, and 11 above; and in view of Birch et al. (2006) “Antibody production” Advanced Drug Delivery Reviews 58, 671– 685.
Prior to the effective filing date of the instantly claimed invention, Birch is relevant prior art for teaching that mammalian cell lines, including human cell lines, engineered to comprise a genome encoding a therapeutic antibody (i.e. a therapeutic product that targets an antigen). See Abstract; see page 674, col. 2; see page 675, col. 1. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell line of Gatto to comprise an engineered genome encoding a therapeutic antibody, as taught by Birch, in order to produce antibodies, which is a therapeutic product described by Birch as a “clinical and commercial success” (Abstract).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (4 Jun 2015) “Flux balance analysis predicts essential genes in clear cell renal cell carcinoma metabolism” Scientific reports, 5(1), 1-18, of record in IDS; Ryan et al. (1994) “HK-2: An immortalized proximal tubule epithelial cell line from normal adult human kidney” Kidney International, Vol. 45, pp. 48-57; and Ong et al. (2013) “Trypanosoma brucei (UMP synthase null mutants) are avirulent in mice, but recover virulence upon prolonged culture in vitro while retaining pyrimidine auxotrophy” Molecular Microbiology, 90(2), 443–455, of record in IDS, as applied to claims 1-7, and 11 above; and in view of Bordignon et al. (1999) “Cell therapy: achievements and perspectives” Haematologica 84:1110-1149.
Prior to the effective filing date of the instantly claimed invention, Bordignon is considered relevant prior art for teaching cell therapy, wherein live, intact mammalian cells are administered to a subject in need of treatment. See entire disclosure. One of ordinary skill in the art would have understood that administration of cells for therapeutic purposes, as disclosed by Bordignon, would prima facie obvious to one of ordinary skill in the art to combine mammalian cells, such as those disclosed by Gatto, with a pharmaceutical acceptable excipient in order to use the mammalian cells in cell therapy or in vivo animal testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633